Exhibit 10.1


RAVEN INDUSTRIES, INC.


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (“Agreement”), effective as of
March 29, 2017 (the “Effective Date”), is made by and between Raven Industries,
Inc., a South Dakota corporation (the “Company”) and Daniel A. Rykhus
(“Executive”).
Recitals
A.    Executive and the Company are parties to that certain Senior Executive
Officer Employment Agreement dated February 1, 2009, which currently remains in
effect (the “Prior Employment Agreement”), pursuant to which the Company
provides certain benefits to Executive.
B.    Executive and the Company are parties to that certain Amended and Restated
Change in Control Agreement dated as of March 28, 2016, which currently remains
in effect (the “Change in Control Agreement”), pursuant to which the Company
provides economic security for Executive after a specified change of control of
the Company.
C.    Executive and the Company desire to alter, amend and restate each of the
Prior Employment Agreement and the Change in Control Agreement into this
Agreement, and Executive and the Company desire this Agreement to replace and
supersede in its entirety each of the Prior Employment Agreement and the Change
in Control Agreement.
D.    The severance compensation provisions of this Agreement are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), the Treasury Regulations issued under Code Section 409A
(the “409A Regulations”), and other guidance issued under Code Section 409A, to
prevent premature income taxes and a 20% penalty from applying to any severance
compensation benefits earned by Executive under this Agreement.
E.    The Company has entrusted and will continue to entrust Executive with
certain “Confidential Information” (defined below) that is necessary for
Executive to perform Executive’s work for the Company, and the Company has
entrusted and will continue to entrust Executive with the goodwill of and
relationships with certain “Company Customers” (defined below). Executive agrees
that, during employment and for a reasonable period of time after a “Termination
of Employment” (defined below), the Company has the right through the
restrictions in this Agreement on Executive’s competitive activities, all of
which Executive agrees are reasonable, lawful, and enforceable restrictions, to
protect its Confidential Information, “Inventions” (defined below), goodwill of
and relationships with Company Customers, and investment in its workforce.
NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, Executive
and the Company hereby agree as follows:




1



--------------------------------------------------------------------------------

Exhibit 10.1


1.    Definitions.
1.1    “Accountants” means an accounting firm selected by the Company, which is
reasonably acceptable to Executive and whose consent shall not be unreasonably
withheld.


1.2    “Board” means the Board of Directors of the Company.


1.3    “Cause” shall mean any of the following circumstances:


(a)    Executive has committed willful misconduct that materially injures or
causes a material loss to the Company and a material benefit to Executive or
third parties, as for example, by embezzlement, appropriation of corporate
opportunity, conversion of tangible or intangible corporate property or the
making of agreements with third parties in which Executive or anyone related to
or associated with Executive has a direct or indirect interest; or
(b)    The reasonable good faith determination by the Company that Executive has
materially violated any or all of Section 9 (Confidential Information), Section
11 (Conflicting Employment), Section 13 (Solicitation of Employees), Section 14
(Solicitation of Company Customers) or Section 15 (Covenant Not to Compete),
which violation, if it is capable of cure by Executive, has continued for at
least 10 days after the Company gives Executive a written notice describing such
violation; provided, however,


(c)    For the avoidance of ambiguity, the term “Cause” does not include a
termination occasioned by Executive’s ill-advised good faith judgment or
negligence in connection with the Company’s business.


1.4    “Change in Control” shall mean:


(a)    Any transaction or series of related transactions pursuant to which any
person, entity or “group,” within the meaning of Section 13(d) or 14(d) of the
‘34 Act becomes directly or indirectly the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the ‘34 Act) of 25% or more of the then
outstanding shares of the Company’s common stock; or


(b)    Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided, that any person becoming
a director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, under Rule 14a-12(c) of Regulation 14A
promulgated under the ‘34 Act) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or


(c)    Approval by the shareholders of the Company of (A) a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power of the reorganized, merged or consolidated company's




2



--------------------------------------------------------------------------------

Exhibit 10.1


then outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company. If Executive is employed by a
Subsidiary, a sale of the assets, stock or business of the Subsidiary will not,
in and of itself, be considered a “Change in Control” with respect to the
Company.


1.5    “CIC Protection Period” shall mean the two (2) year period after the date
a Change in Control occurs.


1.6    “Conflicting Organization” means any person or entity (regardless of its
legal form), including Executive, that engages in, is actively planning to
become engaged in, or desires to become engaged in (a) “Competitive Research”
(defined below), and/or (b) researching, inventing, designing, manufacturing,
developing, producing, marketing, promoting, selling, soliciting the sales of,
supporting, providing, or servicing of a product or service that competes with
or would compete with a “Company Product” (defined below).


1.7    “Company Customers” mean, during the 24-month period prior to the
termination of Executive’s employment, any and all persons or entities (a) to
whom or which the Company sold, solicited sales, supported, marketed, serviced,
provided, or promoted Company Products, or (b) about whom or which Executive
acquired Confidential Information or Trade Secrets.


1.8    “Company Product” means, during the 24-month period prior to the
termination of Executive’s employment, any product or service that the Company
researched, invented, designed, manufactured, developed, produced, marketed,
promoted, sold, solicited sales of, supported, provided, or serviced in the
course of its business. A Company Product also means any product or service with
respect to which Executive received, used, or learned Confidential Information
or Trade Secrets.


1.9    “Competitive Research” means any research or development of any kind or
nature conducted by anyone other than the Company, including without limitation
theoretical and applied research, which is intended for, or may be useful in,
any aspect of researching, inventing, designing, manufacturing, developing,
producing, marketing, promoting, selling, soliciting sales of, supporting,
providing, or servicing of products or services that compete or would compete
with any Company Product.


1.10    “Confidential Information” means any and all proprietary information
relating to the Company’s business (and that of its affiliated entities) that
derives and provides the Company with independent economic value from not being
generally known or available to a Conflicting Organization or others that would
obtain economic value from its disclosure or use. Here are the categories of
materials that consist of or could consist of Confidential Information: Lists,
names, and other information pertaining to Company Customers (including
information developed, stored, and maintained in the Company’s customer
relationship management system); sales and marketing plans, methods, and
strategies for growing the Company’s business; methods and plans for how the
Company engages in its business including the design of its deliverables,
processes and process development activities for Company Customers; prospect
lists and information; price lists and information; development projects;
graphic designs; product research and development; financial statements,
information and projections; management systems and procedures; supplier lists;
sales techniques; computer programs, software, and




3



--------------------------------------------------------------------------------

Exhibit 10.1


software specifications and information; results of any research and
development, whether complete or in process; any other information that the
Company identifies as Confidential Information; a Company Customer’s
confidential information and trade secrets that it entrusts to the Company; and
any and all originals and copies, pictures, facsimiles or other reproductions or
recordings or any abstracts or summaries of the foregoing. Failure to mark any
of the Confidential Information as confidential or proprietary will not affect
its status as Confidential Information.


1.11    “Constructive Termination” shall mean Executive’s voluntary Termination
of Employment by reason of:


(a)    a material, adverse change of Executive’s responsibilities, authority,
status, position, offices, titles or duties; provided, that (1) the fact that
the Company is a subsidiary of an acquirer or a division of an acquirer, or (2)
a change in Executive’s employment from a Subsidiary to the Company or another
Subsidiary shall in either event not, in and of itself, be considered a material
change to the Employee’s responsibilities, authority, status, position, offices,
titles or duties and any appropriate change in title related to such events
shall not, in and of itself, be considered a material change to Executive’s
responsibilities, authority, status, position, offices, titles or duties;


(b)    a material adverse change in Executive’s annual compensation or benefits;


(c)    a requirement to relocate in excess of fifty (50) miles from Executive’s
then current place of employment without Executive’s consent; or


(d)    the material breach by the Company of any provision of this Agreement or
failure to fulfill any other material contractual duties owed to Executive.


For the purposes of this definition, Executive’s responsibilities, authority,
status, position, offices, titles and duties are to be determined as of the
Effective Date; provided, however, if such term is being used as it relates to
the CIC Protection Period only, Executive’s responsibilities, authority, status,
position, offices, titles and duties are to be determined as of the day
immediately before a Change in Control.


Notwithstanding the provisions of Sections 1.11(a), (b), (c) or (d) above, no
voluntary Termination of Employment by Executive will constitute a Constructive
Termination unless Executive shall have provided written notice to the Company
within 90 days after an occurrence described in paragraphs Sections 1.11(a),
(b), (c) or (d) above. The notice will (A) describe Executive’s intention to
voluntarily terminate Executive’s employment; (B) state a Date of Termination
that is least 30 days after Executive’s delivery of the notice and (C) set forth
in reasonable detail the conduct that Executive believes to be the basis for the
Constructive Termination; and such Constructive Termination will take effect if
the Company thereafter fails to correct such conduct (or commence action to
correct such conduct and diligently pursue such correction to completion)
within 30 days following the Company’s receipt of such notice.


1.12    “Covered Group” means Executive, his spouse and eligible dependents.


1.13    “Covered Payments” means the payments or benefits provided or to be
provided by the




4



--------------------------------------------------------------------------------

Exhibit 10.1


Company or its affiliates to Executive or for Executive’s benefit pursuant to
the terms of this Agreement or otherwise.


1.14    “Date of Termination” shall mean:


(a)    if Executive voluntarily terminates employment with the Company, the
later of (i) a Date of Termination (if any) stated in Executive’s Notice of
Termination, or (ii) the date on which Executive delivers the Notice of
Termination to the Company; or


(b)    if Executive’s employment is terminated by the Company, the date on which
the Company delivers a Notice of Termination to Executive.


1.15    “Excise Tax” means the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes.


1.16    “Inventions” means inventions, original works of authorship,
developments, concepts, improvements or Trade Secrets, whether or not patentable
or registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Executive is in the
employ of the Company.


1.17    “Medical Plan” means any group hospital, medical or dental plan of the
Company.


1.18    “Notice of Termination” means a written notice which shall indicate
those specific Termination of Employment provisions in this Agreement that are
being relied upon. Any Termination of Employment by the Company or Executive
shall be communicated by a Notice of Termination.


1.19    “Parachute Payments” means parachute payments within the meaning of
Section 280G of the Code.


1.20    “Prior Inventions” means inventions, original works of authorship,
developments, improvements, and Trade Secrets which were made by Executive prior
to Executive’s employment with the Company.


1.21    “Termination of Employment” means, solely for purposes of this
Agreement, Executive’s “separation from service” from the Company, for any
reason, voluntary or involuntary, other than Executive’s death; provided, that
this definition shall be interpreted to comply with the 409A Regulations,
including without limitation the provisions that define an employer by reference
to certain affiliated employers.


1.22    “Senior Executive Officer Policy” means the Company’s Senior Executive
Officer Policy attached here to as Schedule A and incorporated herein by
reference.


1.23    “Short Term Incentive Plan” means the Company’s Short Term Incentive
Plan in effect as of the Effective Date and all amendments, modifications, and
successors thereto.






5



--------------------------------------------------------------------------------

Exhibit 10.1


1.24    “Subsidiary of the Company” means any corporation as to which the
Company owns a majority of the voting securities.


1.25    “Third Party Confidential Information” means the confidentiality of
information disclosed by third parties to the Company or Executive.


1.26    “Trade Secrets” means trade secrets as defined by the South Dakota
Uniform Trade Secrets Act.


1.27    “‘34 Act” means the Securities Exchange Act of 1934, as amended.


2.    Employment. Subject to the terms and provisions set forth in this
Agreement, Executive shall continue in the employ of the Company in a senior
executive capacity, with such duties, powers and authority as are assigned to
Executive from time to time by the Board, and with access to the Company’s
Confidential Information.


3.    Agreement Term. This Agreement shall commence on the Effective Date and
shall continue in effect until terminated in accordance with Section 6;
provided, however, that each party shall remain bound by the terms and
provisions of this Agreement that survive the termination in accordance with
Section 20.10.


4.    Compensation. As full compensation for Executive’s services under this
Agreement, Executive shall receive compensation as determined by the Board, and
Executive shall be eligible to receive the fringe benefits, as are provided
generally to all senior executive officers of the Company, that are listed on
the Senior Executive Officer Policy. Subject to Section 20.1, the Company may
change or terminate any fringe benefit provided by the Senior Executive Officer
Policy from time to time while Executive is employed, so long as the change
affects all senior executive officers.
 
5.    Compensation and Fringe Benefits. Without limiting the provisions of
Sections 6.2 and 6.3 of this Agreement and subject to Section 5.1(d), Executive
shall be entitled to receive the benefits under this Section 5 if, upon the
Termination of Employment or death of Executive, Executive has either
(a) attained age 65 or (b) the sum of Executive’s age (as of his nearest
birthday) and years of service with the Company (to the nearest whole year)
equals 80 or more.


5.1    Medical Benefits. Executive shall be entitled, at the Company’s expense,
to the following benefits in addition to any retirement benefits to which
Executive may be entitled under any qualified or non-qualified retirement plan
maintained by the Company:


(a)Until the later to die of Executive or his spouse, continuation of coverage
under the Medical Plan for the Covered Group; provided, that if Executive and
his spouse are divorced, the benefits for such spouse shall be discontinued; and
further provided that if such spouse remarries after the death of Executive,
such coverage shall continue for such spouse after the date of remarriage only
if the spouse pays to the Company the group premium for such coverage. Prior to
a member of the Covered Group becoming eligible for Medicare, the benefits to
which that member of the Covered Group is entitled shall be at least equal to
the benefits to which that member of the Covered Group would have




6



--------------------------------------------------------------------------------

Exhibit 10.1


been entitled under the Medical Plan as if Executive had not separated from
service. Upon eligibility of a member of the Covered Group for Medicare,
coverage provided by Medicare shall be primary and the Medical Plan shall
provide additional benefits such that the total benefits (i.e., Medicare and the
Medical Plan) are at least equal to the benefits that members of the Covered
Group would have been entitled under the Medical Plan on the Termination of
Employment or at the death of Executive.


(b)Until the death of the last to die of Executive or his spouse, payment of
uninsured medical expenses (including, but not limited to any deductibles and
coinsurance) for Executive, his spouse and his eligible dependents up to an
annual limit of 10% of Executive’s highest annual compensation (salary and
bonus) during any one of his last five calendar years of employment; provided,
that if Executive and his spouse are divorced, or if such spouse remarries after
the death of Executive, such coverage shall be discontinued for such spouse. The
medical expenses to be covered and the timing of payment of such medical
expenses shall be based on the terms of the Raven Industries, Inc. Executive
Supplemental Medical Plan as in effect on the Termination of Employment or at
the death of Executive. If such plan is not in effect on the Termination of
Employment or at the death of Executive and has not been replaced by a similar
plan, medical expenses reimbursed shall be those expenses that would be
deductible under Section 213 of the Internal Revenue Code of 1986 as in effect
at the date of this Agreement (without regard to any provisions making such
expenses deductible only to the extent they exceed a percentage of adjusted
gross income), and all such expenses shall be paid or reimbursed within 15 days
after presentation of invoices.


(c)If for any reason after the date of Executive’s retirement, Executive is not
permitted to participate in any of the plans or programs referred to in Section
5.1(a) or (b), or if any such plans or programs are amended to provide lesser
benefits or are terminated, the Company, at its sole expense, shall arrange to
provide Executive with benefits substantially similar to those to which
Executive would otherwise have been entitled but for such amendment or
termination.


(d)If the Company, in good faith, determines that (i) Executive has violated any
or all of Section 9 (Confidential Information), Section 11 (Conflicting
Employment), Section 13 (Solicitation of Employees), Section 14 (Solicitation of
Company Customers) or Section 15 (Covenant Not to Compete) of this Agreement,
which violation, if it is capable of cure by Executive, has continued for at
least 10 days after the Company gives Executive a written notice describing such
violation or (ii) Executive, at any time while receiving the payments under this
Section 5.1, is employed by or otherwise performs services in any other capacity
for a Conflicting Organization in connection with or relating to Competitive
Research or a product or service that competes with a Company Product, then in
addition to any remedy the Company may be entitled at law or in equity, the
Company may discontinue payments under this Section 5.1 upon written notice to
Executive.


5.2    Tax Gross-Up. To the extent that all or any of the payments under Section
5.1 made in a calendar year are subject to federal, state, or local income tax,
the Company shall pay to Executive (or his spouse if Executive is deceased or
his estate if he is not survived by a spouse) a Gross-Up Amount before April 15
of the following year. The term “Gross-Up Amount” means an amount, after the
payment of federal, state and local income tax on such amount, that is necessary
to pay the federal, state and local income tax on the taxable payments for such
calendar year. For purposes of determining the Gross-Up Amount, Executive shall
be considered to pay federal, state and local income taxes at the highest
marginal




7



--------------------------------------------------------------------------------

Exhibit 10.1




rate, net of the maximum reduction in federal income taxes that could be
obtained from the deduction of state and local taxes.


6.    Termination; Severance Payments.


6.1    At-Will Employment. Executive and the Company agree that Executive’s
employment is at-will and either Executive or the Company may terminate
Executive’s employment at any time, for any reason or no reason, and no
provision contained herein shall affect the Company’s ability to terminate
Executive’s employment at any time, with or without “Cause” (defined above).
Nothing in this Agreement, the Company’s 2010 Stock Incentive Plan, or any other
plan or program of compensation or benefits in which Executive participates at
the Company guarantees continued employment or creates an expectation of
continued employment; provided however, that each party shall remain bound by
the terms and provisions of this Agreement that survive the termination in
accordance with Section 20.10.


6.2    Severance Compensation upon Termination of Employment by Company without
Cause or by Executive’s Constructive Termination. If, at any time outside of the
CIC Protection Period (which is provided for in Section 6.3 below), there
occurs: (a) except in the case of Executive’s death, Executive’s Termination of
Employment by the Company without Cause or (b) Executive’s Constructive
Termination, then, subject to Executive continuing to fulfill his obligations
under Sections 6.2(b), 6.5 and 12 hereof:


(a)    The Company shall pay Executive any earned and accrued but unpaid
installment of base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid amounts to which
Executive is entitled as of the Date of Termination under any compensation plan
or program of the Company, including, without limitation, all accrued vacation
time; such payments to be made in a lump sum on or before the fifth day
following the Date of Termination;


(b)    In lieu of any further salary payments to Executive for periods
subsequent to the Date of Termination, the Company shall pay to Executive an
amount equal to the sum of (A) the product of (i) Executive’s annual base salary
in effect as of the Date of Termination and the target payment for that full
year under the Short Term Incentive Plan (ii) and the number 2; plus (B) the
target amount under the Short Term Incentive Plan on a prorated basis for the
period of the Company’s then current fiscal year which Executive is employed by
the Company prior to the Date of Termination; such payment to be made in a lump
sum on or before the 60th calendar day following the Date of Termination;
provided, that no such payment will be made unless Executive has entered into
and delivered to the Company the separation agreement and general release
described in Section 6.5 below, and any period during which Executive may revoke
or rescind such release and covenant has expired before that 60th day; and
provided further, that if, as of the Date of Termination: (x) any payment due
under this Section 6.2 is reasonably deemed by the Company to be “deferred
compensation” (as defined in the 409A Regulations), (y) any portion of the
payment due under this Section 6.2 would exceed the sum of the applicable
limited separation pay exclusions as determined pursuant to the 409A Regulations
and (z) Executive is treated as a specified employee (as defined in the 409A
Regulations), then payment of such excess amount shall be delayed until the
six-month anniversary of the Date of Termination. If Executive continues to
perform any services (as an employee or otherwise) for the Company or a
Subsidiary of the Company after the Date of Termination, such six-month period
shall be measured from the date of Executive's “separation




8



--------------------------------------------------------------------------------

Exhibit 10.1


from service” as defined pursuant to the 409A Regulations; and
(c)    Notwithstanding anything stated in any other agreement between the
Company and Executive that may be construed to the contrary, the Company shall
cause any unvested portion of Executive’s restricted stock units, performance
awards and any other equity awards granted to Executive under the Company’s 2010
Stock Incentive Plan, as amended, to immediately vest in full to the extent not
already vested. Any performance awards will vest at the target level.


6.3    Severance Compensation upon a Change in Control and Termination of
Employment. If (a) a Change in Control of the Company shall have occurred while
Executive is an employee of the Company and (b) during the CIC Protection Period
there occurs: (i) except in the case of Executive’s death, Executive’s
Termination of Employment by the Company without Cause, or (ii) Executive’s
Constructive Termination, then, subject to Executive continuing to fulfill his
obligations under Sections 6.3(b), 6.5 and 12 hereof:


(a)    The Company shall pay Executive any earned and accrued but unpaid
installment of base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid amounts to which
Executive is entitled as of the Date of Termination under any compensation plan
or program of the Company, including, without limitation, all accrued vacation
time; such payments to be made in a lump sum on or before the fifth day
following the Date of Termination;


(b)    In lieu of any further salary payments to Executive for periods
subsequent to the Date of Termination, the Company shall pay to Executive an
amount equal to the product of (A) the sum of (i) Executive’s annual base salary
in effect as of the Date of Termination and (ii) the target amount under the
Short Term Incentive Plan for the year in which such Date of Termination occurs
and (B) the number 2.5; such payment to be made in a lump sum on or before the
45th calendar day following the Date of Termination; provided, that no such
payment will be made unless Executive has executed and delivered to the Company
the release and covenant described in Section 6.5 below, and any period during
which Executive may revoke or rescind such release and covenant has expired
before that 45th day; and provided further, that if, as of the Date of
Termination: (x) any payment due under this Section 6.3 is reasonably deemed by
the Company to be “deferred compensation” (as defined in the 409A Regulations),
(y) any portion of the payment due under this Section 6.3 would exceed the sum
of the applicable limited separation pay exclusions as determined pursuant to
the 409A Regulations and (z) Executive is treated as a specified employee (as
defined in the 409A Regulations), then payment of such excess amount shall be
delayed until the six-month anniversary of the Date of Termination (or the date
of Executive’s death, if earlier). If Executive continues to perform any
services (as an employee or otherwise) for the Company or a Subsidiary of the
Company after the Date of Termination, such six-month period shall be measured
from the date of Executive’s “separation from service” as defined pursuant to
the 409A Regulations;


(c)    If a Change in Control of the Company shall have occurred while Executive
is an employee of the Company and Executive dies during the CIC Protection
Period while still an employee of the Company, the amount specified in Section
6.3(a) shall be paid by the Company to Executive’s estate; and such deceased
Executive’s spouse and eligible dependents shall be entitled to all of the
benefits specified in the Senior Executive Officer Policy as if such deceased
Executive had delivered a Notice of Termination to the Company immediately prior
to such death;






9



--------------------------------------------------------------------------------

Exhibit 10.1


        
(d)    In addition to the benefits provided for in Section 5 (and regardless if
Executive is eligible to receive such benefits pursuant to terms and conditions
of Section 5), Executive shall, effective on the Date of Termination, be deemed
to be qualified and vested in all respects for the post-retirement benefits of
the Senior Executive Officer Policy, regardless of whether Executive otherwise
then satisfies the requirements for early retirement under the Senior Executive
Officer Policy; provided, that the post-retirement benefits specified under this
Section 6.3(d) shall (i) not become payable until Executive reaches age 65,
unless such benefits are otherwise payable due to Executive’s eligibility for
early retirement benefits under the terms of the Senior Executive Officer Policy
as of the Date of Termination; and (ii) not be provided to the extent such
benefits are provided to Executive by another employer at no cost to Executive;
and


(e)    Notwithstanding anything stated in any other agreement between the
Company and Executive that may be construed to the contrary, the Company shall
cause any unvested portion of Executive’s restricted stock units, performance
awards and any other equity awards granted to Executive under the Company’s 2010
Stock Incentive Plan, as amended, to immediately vest in full to the extent not
already vested. Any performance awards will vest at the target level.


6.4    Termination of Employment by the Company for Cause or by Executive’s
Voluntary Termination or Death. Upon Executive’s Termination of Employment by
the Company for Cause or Executive’s voluntary Termination of Employment which
does not constitute Constructive Termination, or if Executive dies outside of
the CIC Protection Period but while still an employee of the Company, then the
Company shall pay to Executive or Executive’s estate, in the case of Executive’s
death, any earned and accrued but unpaid installment of base salary through the
Date of Termination or Executive’s death at the rate in effect at the time
Notice of Termination is given or at Executive’s death and all other unpaid
amounts to which Executive is entitled as of the Date of Termination or
Executive’s death under any compensation plan or program of the Company,
including, without limitation, all accrued vacation time; such payments to be
made in a lump sum on or before the fifth day following the date of the Date of
Termination or Executive’s death. Other than the compensation payments and/or
benefits provided for in Section 5 or this Section 6.4, neither Executive nor
Executive’s estate is entitled to any other compensation payments or benefits
upon the Termination of Employment for the events described in this Section 6.4.


6.5    Release Agreement. The Company’s obligations to provide the payments and
benefits in Section 6.2 or 6.3 are conditioned on Executive entering into a
separation agreement and general release in the form attached as Exhibit A to
this Agreement, with such changes as may be reasonably required to reflect
changes in applicable law or circumstances subsequent to the date first above
written; and the Company shall deliver such separation agreement and general
release to Executive within 10 calendar days after the earlier of (i) the Date
of Termination or (ii) the Company’s receipt of a Notice of Termination
asserting a Constructive Termination.






10



--------------------------------------------------------------------------------

Exhibit 10.1


7.    Limitation on Parachute Payments.


7.1    Limitation. Notwithstanding anything stated in this Agreement, or any
other plan, arrangement or agreement to the contrary (including without
limitation the Company’s 2010 Stock Incentive Plan, as amended), if any of the
Covered Payments constitute Parachute Payments and would, but for this Section 7
be subject to the Excise Tax, then the Covered Payments shall be payable either
(i) in full or (ii) reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax, whichever of the
foregoing (i) or (ii) results in Executive’s receipt on an after-tax basis of
the greatest amount of benefits after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax).


7.2    Reduction. The Covered Payments shall be reduced in a manner that
maximizes Executive’s economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction by payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.


7.3    Accountants. Any determination required under this Section 7 shall be
made in writing in good faith by the Accountants, which shall provide detailed
supporting calculations to the Company and Executive as required by the Company
or Executive. The Company and Executive shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7. The Company shall be responsible for
all fees and expenses of the Accountants.


7.4    Overpayment or Underpayment. It is possible that after the determinations
and selections made pursuant to this Section 7 Executive will receive Covered
Payments that are in the aggregate more than the amount provided under this
Section 7 (“Overpayment”) or less than the amount provided under this Section 7
(“Underpayment”).


7.4.1    In the event that: (A) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then Executive shall pay any such Overpayment to the Company.


7.4.2    In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of Executive.


8.    Policies and Procedures. Executive agrees to comply with all policies and
procedures of the Company for its employees.




11



--------------------------------------------------------------------------------

Exhibit 10.1


9.    Confidential Information.


9.1    Confidential Information. Executive acknowledges that in the course of
employment, Executive will learn of, have access to, and use the Company’s
Confidential Information. Executive recognizes that the Company’s business
depends to a considerable extent on other information pertaining to new business
opportunities, patent protection, Inventions, trademarks, copyrighted material,
and Trade Secrets respecting formulas, processes, methods, plans, apparatus,
products, improvements, and applications. Executive also recognizes that the
Company’s business depends to a considerable extent on information pertaining to
Company Customers and prospective Company Customers, and the Company’s systems,
policies, methods of operation, procedures, manuals; and pricing and other
non-public information. The Company shall retain ownership of all rights to all
of its Confidential Information and other business information described herein.
Confidential Information shall not include any information that (i) is or
becomes available to the public without a breach of this Agreement or right of
the Company, or (ii) is lawfully obtained from a third party without breach of
this Agreement or any other agreement, or (iii) if Executive is required by law
to disclose Confidential Information in response to a valid order of a court or
a government agency, Employee will promptly notify the Company and Executive
will reasonably cooperate with the Company’s attempts to obtain a protective
order.


The Company may have an obligation to third parties to maintain Third Party
Confidential Information. Executive agrees that all Third Party Confidential
Information obtained by Executive during the course of employment, whether such
information is communicated in written or verbal form, and whether such
information is in recorded or unrecorded form and whether it is maintained
solely at the Company’s offices or elsewhere or maintained by Executive solely
or in combination with other information will be held in strict confidentiality.


Executive shall not at any time or in any manner, either directly or indirectly,
divulge or disclose the Company’s Confidential Information or Third Party
Confidential Information to any other person or entity except as required by
Executive’s duties to the Company, and Executive shall not use such Confidential
Information or Third Party Confidential Information in competition with the
Company or for the gain or benefit of Executive or any other person or company.
Executive shall not utilize or divulge any Confidential Information or Third
Party Confidential Information to any other person or company, regardless of
whether such knowledge or information is in recorded form or otherwise, absent
the express written consent of an authorized representative of the Company.


Following a Termination of Employment, Executive shall not remove or retain any
document, copy of document, client or prospect files, or any other recording, in
any type or form relating to any Confidential Information, other business
information of the Company, or Third Party Confidential Information. Upon a
Termination of Employment, or sooner at the request of the Board, Executive
shall turn over to the Company all notes, memoranda, drawings, documents,
apparatus, product and material related to the employment, it being agreed that
such items are the property of the Company. The obligations of Executive under
this entire section shall survive the termination of this Agreement and
Executive’s employment.


9.2    Former Employer Information. Executive agrees that Executive will not,
during Executive’s employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity with whom Executive has




12



--------------------------------------------------------------------------------

Exhibit 10.1


an agreement or duty to keep such information or Secrets confidential, if any,
and that Executive will not bring onto the premises of the Company any
proprietary information belonging to any such employer, person or entity unless
consented to by such employer, person or entity.
 
10.    Inventions.


10.1    Inventions Retained and Licensed. Executive has attached hereto, as
Schedule B to this Agreement, a list describing the Prior Inventions, which
belong to Executive, which relate to the Company’s proposed business, products
or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, Executive represents that there are
no such Prior Inventions. If in the course of Executive’s employment with the
Company, Executive incorporates into a Company product, process or machine a
Prior Invention owned by Executive or in which Executive has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.


10.2    Assignment of Inventions. Executive agrees that Executive will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all Executive’s right, title, and interest in and to any and all
Inventions, including the copyright thereon. Executive further acknowledge that
all original works of authorship which are made by Executive (solely or jointly
with others) within the scope of Executive’s employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.


10.3    Maintenance of Records. Executive agrees to keep and maintain adequate
and current records of all Inventions made by Executive (solely or jointly with
others) during the term of Executive’s employment with the Company. The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by the Company. The records will be available to and remain the
sole property of the Company at all times.


10.4    Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company the sole and exclusive right, title and
interest in and to such Inventions, and any copyrights, patents, trademarks or
other intellectual property rights relating thereto. Executive further agrees
that Executive’s obligation to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If the Company is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright, trademark or other registrations
covering Inventions assigned to the Company as above, then Executive hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and




13



--------------------------------------------------------------------------------

Exhibit 10.1


stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent, or
copyright, trademark or other registrations thereon with the same legal force
and effect as if executed by Executive.


10.5    Intellectual Property Litigation or Prosecution. Executive further
agrees that Executive will appear and give evidence in any suits, arbitrators,
interferences or other legal proceedings which arise in connection with matters
covered or intended to be covered in this Section 10. All expenses (including
reimbursement for any loss of salary or wages from another employer if Executive
is no longer employed by the Company) in connection with the matters covered or
intended to be covered in this Section 10 shall be borne by the Company and any
legal proceedings in connection with such matters shall be conducted by
attorneys chosen by the Company.


11.    Conflicting Employment. Executive agrees that, during the term of
Executive’s employment with the Company, Executive will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of Executive’s employment, nor will Executive engage in any other
activities that conflict with Executive’s obligations to the Company. If there
is any possibility of a conflict or perceived conflict, Executive understands
that it is Executive’s obligation and duty to present the potential conflict to
the Company and the Company can decide, in its discretion, whether a conflict
exists.


12.    Returning Company Documents. Executive agrees that, upon a Termination of
Employment, or sooner at the request of the Board, Executive will deliver to the
Company (and will not keep in my possession or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Executive pursuant to Executive’s employment with the Company or otherwise
belonging to the Company or that constitutes Confidential Information or Third
Party Confidential Information. Upon the termination of Executive’s employment,
Executive agrees to sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B to this Agreement. The Company’s
obligations to provide the payments and benefits in Section 6.2 or 6.3 are
conditioned on Executive, among other requirements, signing the Termination
Certification.


13.    Solicitation of Employees. Executive agrees that Executive shall not, for
a period of two (2) years immediately following the Termination of Employment,
either directly or indirectly, on Executive’s own behalf or in the service or on
behalf of others, solicit, recruit or attempt to persuade any person to
terminate such person’s employment with the Company, whether or not such person
is a full-time employee or whether or not such employment is pursuant to a
written agreement or is at-will.


14.    Solicitation of Company Customers. Executive agrees that Executive shall
not, for a period of two (2) years immediately following the Termination of
Employment, directly or indirectly market, sell, or provide, or attempt to
market, sell, or provide to any Company Customer any product or service of a
Conflicting Organization that competes with any Company Product.


15.    Covenant Not to Compete. Executive agrees that Executive shall not, for a
period of two (2) years immediately following the Termination of Employment, be
employed by or otherwise perform




14



--------------------------------------------------------------------------------

Exhibit 10.1


services in any other capacity for a Conflicting Organization in connection with
or relating to Competitive Research or a product or service that competes with a
Company Product.


16.    Enforcement.


16.1    Jurisdiction. Executive agrees that any dispute or controversy arising
out of or relating to any interpretation, construction, performance or breach of
this Agreement or any other dispute between the parties shall be brought in the
Circuit Court, Second Judicial Circuit, Minnehaha County, South Dakota.
Executive consents to the personal jurisdiction of such circuit court.


16.2    Remedies. The restrictions in this Agreement are not greater than
reasonably necessary to protect the Company’s legitimate interests; are
reasonable in the sense that they are not injurious, harmful, or prejudicial to
the public or public interest; and are not unduly harsh, burdensome, or
oppressive on Executive because they are reasonable in time and area and do not
restrict Executive’s right to pursue Executive’s livelihood. Executive agrees
that it would be impossible or inadequate to measure and calculate the Company’s
damages from any breach of the covenants set forth in this Agreement, and that a
breach of such covenants could cause irreparable injury to the Company.
Accordingly, Executive agrees that if Executive breaches any of such covenants,
the Company will have available, in addition to any other right or remedy
available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Executive further agrees
that no bond or other security shall be required in obtaining such equitable
relief and Executive hereby consents to the issuance of such injunction and to
the ordering of specific performance.
 
17.    Usage of Name. Executive agree that Executive will provide, and that the
Company may similarly provide, a copy of this Agreement to any business or
enterprise (i) which Executive may directly or indirectly be employed by or own,
manage, operate, finance, join, participate in the ownership, management,
operation, financing, control or control of, or (ii) with which Executive may be
connected with as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which Executive
may use or permit Executive’s name to be used.


18.    Tolling Provision. The parties agree that the duration of the
restrictions in Sections 13, 14 and 15 shall be extended for a period equal to
the duration of any breach of such covenants by Executive to the maximum extent
permitted by applicable law.


19.    Successors.


19.1    Executive. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee or other
designee or, if there be no such designee, to Executive’s estate.


19.2    The Company. The Company will require any successor or assign (whether
direct or




15



--------------------------------------------------------------------------------

Exhibit 10.1


indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 19.2 or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law. If at any
time during the term of this Agreement Executive is employed by a Subsidiary of
the Company, (1) “Company” as used in this Agreement shall in addition include
such Subsidiary, (2) the Company agrees that it shall pay or shall cause such
Subsidiary to pay any amounts owed to Executive pursuant to Sections 4, 5 and 6
hereof and (3) any transfer of Executive’s employment between the Subsidiary and
the Company or another Subsidiary shall not, in and of itself, be deemed a
Termination of Employment.


20.    Miscellaneous.


20.1    Modification to the Senior Executive Officer Policy. After the
Termination of Employment or death of Executive, so long as a member of the
Covered Group (as defined herein) is receiving any fringe benefit on the Senior
Executive Officer Policy hereunder, the Company may not change or terminate any
fringe benefit on the Senior Executive Officer Policy in a manner that would
reasonably be expected to adversely affect any member of the Covered Group’s
interests without the prior written consent of Executive (or all members of the
Covered Group, in the case of Executive’s death).


20.2    No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights. Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Date of Termination.


20.3    No Effect on Other Contractual Rights. The provisions of this Agreement,
and any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish Executive’s existing rights, including
post-retirement benefits or any other rights which would accrue solely as a
result of the passage of time, under any benefit plan, employment agreement or
other contract, Company policy, plan or arrangement (except for the Prior
Employment Agreement and the Change in Control Agreement, which are terminated
pursuant to Section 20.9).


20.4    Withholding. The Company shall deduct, from any payment made under this
Agreement, any Federal or state taxes required by law to be withheld from such
payment.


20.5    Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and such officer of the Company as may be
specifically designated by the Board. No term or condition of this Agreement
shall be deemed to have been waived, nor shall there be any estoppel to enforce
any provision hereof, except by a written instrument executed by the party
charged with waiver or estoppel. The Company’s




16



--------------------------------------------------------------------------------

Exhibit 10.1


delay, waiver, or failure to enforce any of the terms of this Agreement or any
similar agreement with any other of its employees shall not constitute a waiver
of its rights hereunder with respect to other violations of this Agreement or
any other agreement.


20.6    Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or three days after mailing by
United States registered mail, return receipt requested, postage prepaid, as
follows:
To the Company:
Raven Industries, Inc.
205 East 6th Street
P.O. Box 5107
Sioux Falls, South Dakota 57117
Attention: President
If to Executive:
                
(Address currently on file with the Company)


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
20.7    Severability. Executive acknowledges that the provisions, restrictions
and time limitations contained in Sections 9, 13, 14, 15 and 16 are reasonable
and properly required for the adequate protection of the business of the
Company. If any provision of this Agreement is unreasonable or unenforceable
under applicable law, the validity or enforceability of the remaining provisions
shall not be affected. To the extent any provision of this Agreement is
judicially determined to be unenforceable or unreasonable in any respect, a
court of competent jurisdiction may reform any such provision to make it
reasonable and enforceable to the extent permitted by applicable law. It is the
desire of Executive and the Company that the provisions of this Agreement shall
be interpreted, where possible, to sustain their legality and enforceability and
protect the Company’s legally protectable business interests.


20.8    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


20.9    Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes the Prior Employment Agreement and the Change
in Control Agreement and all other prior agreements and understandings between
the parties with respect to the subject matter hereof; provided, that this
Agreement shall not affect or reduce any benefit to which Executive shall be
otherwise entitled under the Company’s 2010 Stock Incentive Plan, as amended, or
any other plan, agreement or policy of or with the Company. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will to affect the validity or




17



--------------------------------------------------------------------------------

Exhibit 10.1


scope of this Agreement.


20.10    Survival. Any Termination of Employment shall not affect the continuing
operation and effect of Sections 5 through 20 hereof, which shall survive the
Termination of Employment and continue in full force and effect with respect to
the Company and Executive. Sections 5 through 20 hereof shall also continue in
force and effect if Executive’s duties, compensation, title, or location of work
for the Company change after this Agreement becomes effective, and any such
change will not terminate or invalidate this Agreement or affect or impair its
validity and enforceability.


20.11    Fees and Expenses. The Company shall pay all fees and expenses
(including attorney’s fees) which Executive may incur as a result of the
Company’s contesting the validity, enforceability or Executive’s interpretation
of, or determinations under, this Agreement, regardless of whether the Company
or Executive is successful in such contest.


[Signature Page Follows]
































































18



--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date and year first above written.


    
RAVEN INDUSTRIES, INC.
By: /s/ STEPHANIE HERSETH SANDLIN
Stephanie Herseth Sandlin,
General Counsel and Vice President of Corporate Development






















      
 
EXECUTIVE:
By: /s/ DANIEL A. RYKHUS 
      Daniel A. Rykhus













































19



--------------------------------------------------------------------------------

Exhibit 10.1


Schedule A
POLICIES AND PROCEDURES
DATE: 1 DECEMBER 2010 (revised 1 January 2016)
SUBJECT: SENIOR EXECUTIVE OFFICER BENEFITS
 
NO. RS-01A

In addition to all of the fringe benefits provided to salaried employees, Senior
Executive Officers, Chief Executive Officer and (Chief Financial Officer, hired
before 12/1/14) will have the following additional benefits:
1.
 
Supplemental health insurance benefits for the officer and his dependents up to
6.5% of the total current base salary.
2.
 
The Chief Executive Officer will receive a social membership to the Minnehaha
Country Club.
3.
 
Health club membership or equivalent in home exercise equipment.
4.
 
Inclusion in the Group Life Insurance and A.D. & D. policy at 2.0 times
annualized base salary on February 1st each year. The group life insurance
policy is updated annually on March 1st of each year, and the benefit will be
limited to the maximum benefit offered by the current life insurance carrier.
5.
 
Individual term policies may be required to reach the coverage levels in Number
5 above.
 
 
Those policies are funded by the company for the period of time employed by the
company. The officer will have the option to convert or continue at officer’s
expense upon termination or retirement.
6.
 
This section applies only to Senior Executive Officers elected before
February 1, 2004. A second-to-die life policy will be provided to the Chief
Financial Officer in the amount of $300,000. Premiums on this policy will be
paid by the company until the policy is fully funded (the point where dividends
of the policy are sufficient to pay the entire premium) provided that the
officer is employed until “normal retirement” age or qualifies for “early
retirement” in accordance with Raven policies and procedures.
 
 
Upon the officer’s retirement at the normal retirement age or if qualifying for
early retirement in accordance with Raven Policies and Procedures the
second-to-die life policy will be paid up by Raven at the time of the officer’s
retirement. The premium benefit for the paid up policy will be grossed up at the
end of the calendar year.
 
 
If the officer terminates employment before qualifying for either normal or
early retirement the officer will have the option to continue the policy by
paying the premiums or may exercise one of the conversion features available in
the policy.
7.
 
For Senior Executive Officers elected before February 1, 2004, long-term care
insurance will be provided to the officer and officer’s spouse.
8.
 
Full pay for sick leave up to a point where disability insurance coverage
begins. Disability insurance is 60% of base salary non-integrated with Social
Security. Provisions of the actual policy will govern the exact amount of
payments.
9.
 
Two additional weeks of paid vacation in addition to the regular established
vacation policy.
10.
 
Physical examinations provided by the company will be given on a biennial basis
to age 60 on individuals who are asymptomatic, annually if symptomatic. Above
age 60 examinations will be annually.













20



--------------------------------------------------------------------------------

Exhibit 10.1






11.
 
Officer’s annual base salary will be grossed up at the end of the calendar year
to compensate for any additional payroll and income tax burden created by the
treatment of the officer’s benefits under numbers 1, 4, 5, 6, 7, and 10, above,
as additional income.
12.
 
Senior Executive Officer Retirement & Benefits
 
 
This section applies only to Senior Executive Officers retiring after
February 1, 2010. Benefits to officers retiring before that date will be
governed by the policy in effect at retirement.
 
 
Full retirement benefits will be available to any senior executive officer who
retires between the ages of 65 and 70, or who chooses early retirement. Early
retirement is defined as the first day of any month after the officer’s years of
service, plus attained age equals or exceeds the sum of 80, or any date between
then and age 65.
 
 
Those benefits are:



(A) Continued retiree group hospital, medical and dental coverage for the
officer, spouse and eligible dependent child(ren), as defined by the insurance
carrier’s policy, until the officer attains the eligibility age for Medicare
(presently age 65) or is eligible for Medicare due to disability. Premiums will
be at the same rate available to active Senior Executive Officers.
If said officer dies prior to Medicare eligibility, coverage will continue on
the same basis for spouse and/or eligible dependent child(ren) as long as spouse
does not remarry and dependent child(ren) meets insurance carrier’s eligibility
requirements.
When the officer becomes eligible for Medicare, the spouse is eligible for
continued retiree group hospital, medical or dental coverage until the spouse
becomes eligible for Medicare. Coverage for the spouse will terminate in the
event the officer and spouse divorce or the spouse remarries after the death of
the officer. Upon divorce or remarriage of spouse, the spouse would then be
offered COBRA in compliance with Federal COBRA guidelines administered on a
consecutive basis.
When the officer becomes eligible for Medicare, eligible dependent child(ren)
are eligible for continued retiree group hospital, medical and dental coverage
until the dependent no longer meets the definition of an eligible dependent as
defined by the insurance carrier’s policy. Upon loss of dependent eligibility,
COBRA will be offered in compliance with Federal COBRA guidelines administered
on a consecutive basis.
(B) Upon eligibility for Medicare by either the officer or spouse, the officer
and spouse will be provided supplemental hospital, medical, and prescription
drug coverage to Medicare which would result in the same coverage that is
provided to the full-time active officers of the company. This coverage, as well
as group dental coverage, will continue for the rest of the officer’s and
spouse’s life or until the spouse divorces said officer or remarries after the
death of the officer. In the event the spouse divorces or remarries after death
of officer, supplemental coverage will cease being paid by Raven and will be the
responsibility of the former spouse.
In the event that eligible dependent child(ren) are eligible for Medicare, said
dependent child(ren) will be provided supplemental hospital and medical coverage
to Medicare which would result in the same coverage that is provided to the
full-time active officers of the company. This coverage, as well as group dental
coverage, will continue for the rest of the dependent’s life or as long as the
dependent meets disability requirements.




21



--------------------------------------------------------------------------------

Exhibit 10.1


(C) In the event that a retired officer marries/remarries, retiree benefits are
only offered to spouses enrolled in benefits at the time of the Officer’s
retirement.
(D) Upon retirement, supplemental health insurance benefits for the officer and
his dependents will be provided annually for the rest of the officer’s and
spouse’s lives at an amount of up to 10% of the officer’s highest total annual
compensation (salary and bonus) during any one of the officer’s last 5 years of
employment with the company.
(E) For Senior Executive Officers elected before February 1, 2004, long-term
care insurance will continue for the rest of the officer’s and spouse’s life.
The spouse’s coverage will be discontinued in the event an officer’s spouse
remarries after the death of an officer.
(F) To the extent retirement benefits are included in taxable income, retired
Senior Executive Officers will be grossed up at the end of the calendar year to
compensate for additional income and payroll tax burden.
 




































22



--------------------------------------------------------------------------------

Exhibit 10.1


Schedule B
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Title
Date
Identifying Number
or Brief Description
 
 
 
 
 
 









































23



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit A
SEPARATION AGREEMENT AND GENERAL RELEASE




Definitions. All the words used in this Separation Agreement and General Release
(“Agreement”) have their plain meaning in ordinary English. Specific terms used
in this Agreement have the following meanings:


1.    Words such as “I” and “me” include both me and anyone who has or obtains
any legal rights or claims against “Raven” (defined below) and the “Company”
(defined below), and each of them, through me. My name is ________ .


2.    “Raven” means Raven Industries, Inc.


3.    The “Company” means Raven, and Raven’s past and present parent,
subsidiaries and affiliated entities, and all and each of the past and present
Board of Directors, officials, managers, members, governors, agents, officers,
directors, employees, shareholders, attorneys, committees, insurers,
indemnitors, investors, successors and assigns of any and all of the foregoing
entities.


Background.
1.    My employment with Raven ended on ____________ (the “Separation Date”). I
agree not to sign this Agreement prior to the end of my work day on the
Separation Date.


2.    I have been paid all of my accrued and unused paid time off and all other
wages, salary, and monies due and owing to me through the Separation Date.


3.    The purpose of this Agreement is to fully and finally release the Company
from all of “My Claims” (as defined below) through my signing of this Agreement.


4.    In exchange for “My Promises” (defined below), Raven has promised to do
the following for me (all and each are “Raven’s Promises”) as long as I sign
this Agreement and do not exercise my rights to revoke or rescind as set forth
below.


5.    I acknowledge and agree that I received this Agreement on the Separation
Date and understand that I have 21 days from the Separation Date to decide
whether to sign this Agreement. If I do not sign this Agreement within that
timeframe, the offer contained within this Agreement will expire.


6.    I acknowledge and agree that I will not sign this Agreement prior to the
end of work day on the Separation Date or this Agreement will be null and void.
 
7.    This Agreement is being entered into pursuant to that certain Amended and
Restated Employment Agreement between Raven and me dated ____________ (the
“Employment Agreement”).






24



--------------------------------------------------------------------------------

Exhibit 10.1


Raven’s Promises.
1.    Severance Pay. Raven agrees to pay me the amounts and benefits specified
in the Employment Agreement at the times specified therein, less any deductions
Raven is required to make or believes in good faith it is required to make from
that amount.


My Claims. The claims I am releasing below (all and each are “My Claims”)
include all of my rights to any relief of any kind from the Company through the
date on which I sign this Agreement, to the fullest extent permitted by law,
including but not limited to:


1.    All claims I have now, whether or not I know about or suspect the claims;


2.    All claims for attorney’s fees, costs, and disbursements;


3.    All rights and claims under the Age Discrimination in Employment Act
(“ADEA”), Older Workers Benefit Protection Act (“OWBPA”), the South Dakota Human
Relations Act (“SDHRA”), Americans with Disabilities Act (“ADA”), Title VII of
the Civil Rights Act of 1964 (“Title VII”), Family and Medical Leave Act
(“FMLA”), and any other federal, state, local law, rule, or regulation regarding
discrimination and retaliation;


4.    All claims arising out of my employment and my separation from employment
with Raven including, but not limited to, breach of contract, wrongful
termination, illegal termination, termination in violation of public policy,
breach of an implied contract, breach of covenant of good faith and fair
dealing, defamation, promissory estoppel, violation of state or federal leave
laws, equal pay laws, invasion of privacy, fraud, retaliation, and intentional
or negligent infliction of emotional distress;


5.    All claims for any other alleged unlawful employment practices arising out
of or relating to my employment or my separation from employment; and


6.    All claims for any other form of pay, compensation or remuneration that is
not provided in this Agreement.


My Promises.
1.    In exchange for Raven’s Promises (described above), I hereby fully and
finally release to the maximum extent permitted by law all of “My Claims”
(described above) against the Company, including for example rights and claims
under the ADA, SDHRA, OWBPA, ADEA, FMLA, and Title VII. I will not bring any
lawsuits against the Company except if necessary to enforce the provisions of
this Agreement. The money and benefits that I will receive as set forth in this
Agreement as Raven’s Promises are full and fair payment for the release of My
Claims. The Company does not owe me anything in addition to what I will receive
under this Agreement. The money and benefits that I am receiving under this
Agreement as Raven’s Promises have a value that is greater than anything else to
which I am entitled. Specifically excluded from my waiver and release of claims
are claims or disputes that: (1) by law cannot be released in a private
agreement (such as workers’ compensation claims); (2) arise after the effective
date of this Agreement; or (3) relate to the obligations of the parties under
this Agreement.


2.    In exchange for Raven’s Promises, I promise to successfully transition my
work responsibilities. I will provide Raven with a list of any documents and
return the work computers or other devices that




25



--------------------------------------------------------------------------------

Exhibit 10.1


require password(s) necessary to access such devices or documents. I will
cooperate with Raven and use my best efforts to be available, on a reasonable
basis, to answer questions that may arise to achieve a smooth transition after
the Separation Date. I also agree to be available to and cooperate with Raven
and its counsel in connection with any investigation, administrative proceeding
or litigation relating to any matter, occurring during my employment, in which I
was involved or of which I have knowledge. I understand and agree that such
cooperation includes, but is not limited to, making myself available to Raven
and/or its counsel upon reasonable notice for: interviews and factual
investigations; appearing to give testimony without requiring service of a
subpoena or other legal process; volunteering to Raven or its counsel pertinent
information; and turning over all relevant documents which are or may come into
my possession.


Additional Agreements and Understandings.
1.    Non-Admission. Except for the Company’s obligations under the Employment
Agreement, the Company does not admit that it is responsible or legally
obligated to me, and in fact, the Company denies that it is responsible or
legally obligated to me. I acknowledge that Raven’s Promises described in this
Agreement is sufficient consideration to support enforcement of this Agreement.


2.    Benefit Plans. My and Raven’s rights and obligations in any benefit plan
in which I participated during my employment are governed by the applicable plan
documents. Further, I am not releasing any rights I may have to be indemnified
by Raven for acts or omissions as an employee, officer and/or director of Raven
pursuant to any insurance policy, statute, or corporate change or bylaw
provision by entering into this Agreement.


3.    Filing. This Agreement does not prohibit me from filing an administrative
complaint, or an administrative charge of discrimination with, or cooperating or
participating in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or other federal or
state regulatory or law enforcement agency (“Government Agencies”). If I filed
or file such a charge or complaint, the payment and benefits described in this
Agreement are in complete satisfaction of any and all claims in connection with
such charge or complaint, and I am not entitled to any other monetary relief
with respect to the claims released in this Agreement. Provided, I understand
that this Agreement does not limit my right to receive an award for information
provided to any Government Agencies.


4.    Property. I have delivered to Raven any and all of its records and
property in my possession or under my control, including without limitation
manuals, books, passwords, blank forms, documents, letters, memoranda, notes,
notebooks, passwords, reports, printouts, computer disks, flash drives or other
digital storage media, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part contain any trade secrets or
confidential, proprietary or other secret information of Raven and all copies
thereof. I have returned to Raven all equipment, laptop computers, iPads,
iPhones, other cellular phones, BlackBerry devices, credit cards, security cards
and keys, badges, and files and any other property belonging to Raven, including
all copies of same, that were in my possession or control. I no longer possess
or have within my control any of the aforementioned Raven property, information
or belongings. I have not downloaded, diverted, or transferred in any manner any
files or other data that are the property of Raven.






26



--------------------------------------------------------------------------------

Exhibit 10.1


5.    Non-Disparagement. I will not intentionally disparage the Company, its
products, services, systems, and other matters pertaining to its business. The
prohibitions of this paragraph do not apply to my legally protected
communications or communications with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other Government
Agencies.


6.    Confidentiality. The terms and conditions of this Agreement are strictly
confidential. I will not discuss or reveal the existence or the terms of this
Agreement to any persons, entities, or organizations except as follows: (a) as
required by law or court order; (b) by me to my immediate family; or (c) to my
attorney, financial planner and accountant. I must ensure that any person or
entity described in subsections (b) and (c), to whom such disclosures are made
must, as a condition of such disclosure, agree to keep the terms of this
Agreement strictly confidential. This confidentiality provision does not
prohibit me from providing this Agreement to the Equal Employment Opportunity
Commission, the National Labor Relations Board, or other Government Agencies.


7.    Remuneration. I acknowledge and agree that I am not owed any remuneration
or benefits from the Company other than the consideration identified within this
Agreement including but not limited to wages, commissions, benefits, bonuses,
vacation pay, sick pay, paid time off, stock, or any other incentives.


8.    Tax Indemnification. I acknowledge that I have not relied on any tax
advice provided by the Company and that, if necessary, I am responsible for
properly reporting the payment and benefits received pursuant to this Agreement
and paying any applicable taxes.


Rights to Counsel, Consider, Revoke, and Rescind.


1.    I have been advised to consult with an attorney prior to executing the
Agreement. Raven recommends that I consult with an attorney prior to signing
this Agreement. I can freely choose to seek legal advice before signing this
Agreement.


2.    I have twenty-one (21) days to consider this Agreement, including my
waiver of rights and claims of age discrimination and retaliation under the ADEA
and OWBPA, beginning the date on which I received this Agreement. If I signed
this Agreement, then for a period of seven (7) days following the day on which I
signed it, I will be entitled to revoke this Agreement, and this Agreement will
not become effective or enforceable until after the revocation period has
expired. My waiver of claims in this Agreement does not include any claims that
may arise after the date that I sign this Agreement.


3.    To revoke my waiver(s), I must put the revocation in writing and deliver
it to Raven by hand via ________ or mail it within the 7-day period. If I
deliver the revocation by mail, it must be postmarked within seven (7) calendar
days after the date on which I signed this Agreement; addressed to Raven, c/o
__________and sent by certified mail, return receipt requested.


If I exercise my rights to revoke my waivers as provided above, this Agreement
will be null and void. My employment will still end on the Separation Date, and
I will not receive Raven’s Promises in this Agreement.






27



--------------------------------------------------------------------------------

Exhibit 10.1


Agreement Freely Entered Into.
I represent that I have voluntarily, and free from duress or undue coercion,
made My Promises in this Agreement.


Severability.
If any provision of this Agreement is unenforceable under applicable law, the
validity or enforceability of the remaining provisions will not be affected. To
the extent any provision of this Agreement is judicially determined to be
unenforceable, a court of competent jurisdiction may reform any such provision
to make it enforceable. The provisions of this Agreement will, where possible,
be interpreted to sustain their legality and enforceability.


Entire Agreement.
This Agreement, together with the Employment Agreement, are the final and
complete agreements between Raven, the Company, and me with regard to the
matters therein. Any modification of, or addition to, this Agreement must be in
in writing and signed by the parties.


Successors and Assigns.
This Agreement will be binding upon and inure to the benefit of the successors
and assigns of Raven, the Company, and me. I understand that I may not assign
this Agreement.


Governing Law And Venue.
The parties agree that this Agreement shall be interpreted, construed, governed
and enforced under and pursuant to the laws of the State of South Dakota. I
irrevocably consent to the exclusive jurisdiction of courts in South Dakota for
the purposes of any action arising out of or related to my employment, or any
actions for temporary, preliminary, and permanent equitable relief.
 
Knowing and Voluntary Agreement.
I have read this Agreement carefully and understand all of its terms. I have had
the opportunity to discuss this Agreement with my own attorney prior to signing
it, and to make certain that I understand the meaning of the terms and
conditions contained in this Agreement and fully understand the content and
effect of this Agreement. In agreeing to sign this Agreement, I have not relied
on any statements or explanations made by Raven, the Company, or all and each of
their respective agents or attorneys except as set forth in this Agreement. I
agree to abide by this Agreement.
 
 
 
 
 
 
 
Date___________________
__________________________________________________
 
[EMPLOYEE NAME]







28



--------------------------------------------------------------------------------

Exhibit 10.1


 
 
Date___________________
RAVEN INDUSTRIES, INC.
 
 
 
By _______________________________________
 
 
 
Its _______________________________________
 
 



REST OF PAGE INTENTIONALLY LEFT BLANK
















































29



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit B
TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Raven Industries, Inc., its subsidiaries, or any of their
respective successors or assigns (together, the “Company”).


I further certify that I have complied and will continue to comply with all the
terms of my Amended and Restated Employment Agreement with the Company (the
“Employment Agreement”), including, without limitation, those pertaining to
non-competition, non-solicitation, Confidential Information, and the reporting
of any Inventions.


Without limiting the generality of the preceding paragraph, I will, in
accordance with the Employment Agreement, preserve as confidential all
Confidential Information (as defined in the Employment Agreement) and any Third
Party Confidential Information (as defined in the Employment Agreement) that the
Company has an obligation to maintain in confidence.


Dated:________________




___________________________
Signature


___________________________
Name of Employee (typed or printed)












30

